Case 7:14-cv-00033-TJM-ATB Document 134 Filed 12/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

HOLLY GREGORY, MATTHEW POTTER,
and ASTRID HALTEN, individually and
on behalf of all others similarly situated,

Plaintiff,
-against- Civil Action No.
7:14-cv-00033-TJM-ATB
STEWART'S SHOPS CORP.,

Defendant.

 

NOTICE OF MOTION FOR FINAL APPROVAL OF CLASS AND COLLECTIVE
ACTION SETTLEMENT, AND CLASS COUNSEL’S APPLICATION FOR
ATTORNEY’S FEES AND SERVICE AWARDS TO NAMED PLAINTIFFS

NOW COMES Plaintiffs Holly Gregory, Matthew Potter, and Astrid Halten, individually
and on behalf of all others similarly situated, through counsel (“Plaintiffs”), and for their motion
for final approval of class and collective action settlement, and class counsel’s application
attorneys’ fees and service awards to the Named Plaintiffs state as follows:

1. In accordance with the attached Memorandum of Law, Declaration of David
Iversen, Esq. sworn to December 17, 2019, Declaration of Jennifer M. Keough sworn to
December 18, 2019, Plaintiffs seek final approval of their settlement for this class and collective
action brought under the Fair Labor Standards Act (“FLSA”) and New York Labor Law
(“NYLL”), and class counsel’s application for attorneys’ fees, and service awards to the Named

Plaintiffs.
Case 7:14-cv-00033-TJM-ATB Document 134 Filed 12/18/19 Page 2 of 2

2. This motion is made pursuant to Federal Rules of Civil Procedure sections 23(h)
and 54(d)(2) fifteen (15) days before the Class Action Fairness Hearing to be heard by Judge
McAvoy on January 2, 2020 at 15 Henry Street, Binghamton, NY 13901.

3. Accordingly, for the reasons stated in the attached Memorandum of Law,
Declaration of David I. Iversen, Esq. and Declaration of Jennifer M. Keough, it is respectfully
requested that the class and collective action settlement that was preliminarily approved by this

Court on July 24, 2019 be granted final approval, and Class Counsel’s application for attorneys

fees and service awards to the named plaintiffs be granted.

Respectfully Submitted,

Dated: December 18, 2019

E. STEWART JONES
HACKER MURPHY, LLP

/s/ ZL

David I” Iversen, Esq.

Ryan M. Finn, Esq., of counsel
28 Second Street

Troy, NY 12180

518.213.0115

Attorneys for Plaintiffs
